Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION

                                      CASE NO.: 18-CV-61047

   UNITED STATES OF AMERICA,

                  Plaintiff,

          v.

   US STEM CELL CLINIC, LLC, a Florida
   limited liability company,
   US STEM CELL, INC., a Florida profit
   corporation, and
   KRISTIN C. COMELLA and
   THEODORE GRADEL, individuals,

                  Defendants.



           DEFENDANTS US STEM CELL, INC., US STEM CELL CLINIC, LLC,
          AND KRISTIN C. COMELLA’S MOTION TO CLARIFY AND TO STAY
              THE REQUIREMENT THAT PATIENT CELLS CURRENTLY
           STORED IN AN FDA-REGISTERED TISSUE BANK BE DESTROYED

    I.   INTRODUCTION

         The injunction here goes a bit too far. It forces the Defendants to destroy the property of

  scores of people who are not party to this litigation and who have not been heard in this litigation.

  The destruction is particularly unique because it does not involve widgets or realty, but part of a

  person’s body. The Defendants are thus seeking a slight modification to the injunction to allow

  these third parties to retain that property, their very own cells, and at minimum to afford these




                                                   1
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 2 of 12



  interested persons their due process right to be heard—a right over one hundred of them have

  attempted to exercise by sending letters to the Court after learning the fate of their cells. 1

            The Court should modify the injunction for three reasons. First, the injunction goes beyond

  the scope of Federal Rule of Civil Procedure 65(d) by interfering with the rights of non-parties.

  Second, patients’ due process rights are violated because none were given their day in court. Third

  and finally, the destruction of defendant’s patients’ cells would be an impermissible taking.

            For those reasons, the injunction should be modified to stop the manifest injustice that

  would result if Defendants were forced to destroy the cells in their possession.

      II.   PROCEDURAL HISTORY

            On May 9, 2018, the United States of America (“United States”) filed its complaint against

  Defendants US Stem Cell, Inc.; US Stem Cell Clinic, LLC; and Kristin C. Comella (hereinafter

  “Defendants”) (ECF 1) 2. The complaint alleged wrongdoing with respect to a particular, same-day

  surgical procedure in which medical professionals remove fat tissue from a patient, isolate stromal

  vascular fraction (“SVF”) from that tissue, and re-inject that SVF back into the patient. At no point

  did the complaint discuss any issues relating to a tissue bank that certain of the Defendants operate.

  The complaint did not, in other words, allege that anything associated with the tissue bank was

  unlawful in any way. The omission of the operations of the tissue bank from the complaint could

  not have been an oversight; after all, the tissue bank is registered with the Food and Drug

  Administration.

            After failing to settle through mediation, both the United States and Defendants filed

  concurrent motions for summary judgment on March 11, 2019. (ECF 48; ECF 42). Those motions


  1
    One tissue bank depositor has demanded that her cells at the tissue bank not be destroyed due to the pendency of a
  lawsuit. This person received an SVF treatment in 2015, not from the Defendants but from a private physician, and
  her cells were also banked. Her suit is currently pending.
  2
    Theodore Gradel was also a defendant, but has since settled the matter as to him.

                                                           2
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 3 of 12



  and the associated briefing focused exclusively on the SVF procedure. Nothing in the briefing

  touched on the operations of the tissue bank. The Court granted the United States’ motion for

  summary judgment. Its opinion, like the summary judgment motions themselves, analyzed only

  the SVF procedure. Nothing in that opinion touched on the operations of the tissue bank. Shortly

  thereafter, upon hearing from the parties about the scope of injunctive remedy, the Court ordered

  a permanent injunction against Defendants. (ECF 73; ECF 75; ECF 83).

          The Defendants are complying with the injunction. The Defendants are not seeking to

  evade any aspects of that injunction. 3 The Defendants are, however, seeking to clarify one

  provision of the injunction – namely, Paragraph 10 – which requires the Defendants to destroy

  tissue that is stored at the tissue bank. The clarification they seek is to allow them to continue to

  store tissue at the bank until the patients to whom the tissue belongs request its return.

  III.    RELEVANT FACTS

          In assessing the impact of the injunction on third parties, it is important to understand the

  operations at the tissue bank, at least in a broad sense. The tissue bank, which is registered with

  the Food and Drug Administration, receives tissue from health care providers. Those providers

  and their patients are from all over the country. Not all of the tissue, in other words, comes from

  procedures performed at or by any of the Defendants. Some of that tissue is adipose tissue, which

  falls within the parameters of the Court’s injunction and destruction order.

          As is obvious, then, the operations of the tissue bank are a far cry from the SVF procedure

  that was the subject of this litigation. As the Court noted in its order entering the injunction, “[t]he

  Court is cognizant of the fact that stem cell treatments and products are rapidly evolving, but every

  such treatment and product is unique and whether they constitute “drugs,” or “biological products”


  3
    The Defendants do, however, reserve all rights to appeal the Court’s summary judgment order and the injunction
  itself.

                                                         3
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 4 of 12



  subject to FDA regulation under the FDCA and PHSA, respectively, requires independent

  consideration.”

          The cells stored at Defendants’ tissue bank are in Defendants’ custody and are derived from

  adipose tissue; therefore, Defendants would be required to destroy all cells stored in the tissue

  bank—regardless whether they are from Defendants’ patients or patients of non-parties and

  notwithstanding the fact that the tissue at the bank was not part of this litigation.

   IV.    ARGUMENT

          Pursuant to the Federal Rule of Civil Procedure 59(e), a court may amend or alter a

  judgment if a motion is filed within 28 days. Fed. R. Civ. P. 59(e). Pursuant to the Rule, there are

  “three grounds which justify the filing of a motion for reconsideration: 1) an intervening change

  in controlling law; 2) the availability of new evidence; and 3) the need to correct clear error or

  prevent manifest injustice.” Beach Bars USA, LLC v. Indem. Ins. Corp. of DC, No. 11-60883-CIV-

  COOKE/TURNOFF, 2013 WL 12085500, *1 (S.D. Fla. Sept. 25, 2013) (internal quotations

  omitted). Here, the decision to require the destruction of cells belonging to individuals not party

  to this litigation, along with individuals that were never even treated by anyone associated with

  the Defendants, must be modified to prevent a manifest injustice. Failure to do so would leave in

  place an overbroad injunction, would result in a violation of patient’s due process rights, and would

  lead to an impermissible taking.

              a. The Injunction is Overbroad as it Binds Third Parties

          The Court’s Order binds non-parties, namely, the individuals whose tissue is stored at the

  bank. That is improper. Pursuant to Rule 65(d) of the Federal Rules of Civil Procedure, “[e]very

  order granting an injunction . . . is binding only upon the parties to the action, their officers, agents,

  servants, employees, and attorneys, and upon those persons in active concert or participation with



                                                      4
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 5 of 12



  them who receive actual notice of the order by personal service or otherwise.” Fed. R. Civ. P.

  65(d). There is no question that individuals whose tissue is stored at the bank were neither party

  to this litigation nor in active concert or participation with Defendants.

           The Defendants do not own the tissue at the bank. Instead, patients retain continuous

  ownership, which is clearly outlined in the contract that patients sign when choosing to store their

  cells at Defendant’s tissue bank. Specifically, the contract states: “[n]otwithstanding Bank’s

  possession of the Tissue and the stem cells derived therefrom, Patient is and shall remain the owner

  of the Tissue and the stem cells derived therefrom, until the release or disposition of same by

  Bank.” Forcing the destruction of patients’ SVF cells, which Defendants have clearly stated are

  always owned by its patients, impermissibly binds them to this injunction.4

           Indeed, courts have modified injunctions that impermissibly infringed on the rights of

  innocent third parties. In United States v. Philip Morris USA Inc., 566 F.3d 1095, 1105 (D.C. Cir.

  2009), for example, the United States filed suit against various cigarette manufacturers and

  tobacco-related trade organizations arguing that they were engaged in a conspiracy to deceive the

  American public about the health effects of smoking. The district court agreed with the United

  States, entered an injunction, and ordered the defendants to take various remedial measures—one

  of which included requiring that tobacco retailers display an in-store sign meant to correct the

  misleading statements that the defendants made about tobacco. Id. at 1141. The defendants

  appealed. During the appeal, tobacco retailers filed an amicus brief arguing that the injunction

  impermissibly ordered retailers, who were not party to the original suit and did not have their day

  in court, to display “corrective communications” that the court required of tobacco manufacturers.


  4
    This situation is not synonymous with individuals who donate their cells for scientific research. Greenberg v. Miami
  Children’s Hosp. Research Inst., Inc., 264 F.Supp.2d 1064 (S.D. Fla. 2003) (finding that Defendants did not retain a
  property right in their tissue after it was donated for medical research). Here, the tissue bank contract clearly states
  that patients retain ownership, and Defendants are merely storing the cells, not using them for research.

                                                             5
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 6 of 12



  Id. The United States Court of Appeals for the District of Columbia agreed with the retailers. The

  court vacated the relevant provision and remanded to the district court to either “abandon[]” the

  relevant provision or “craft[] a new version reflecting the rights of third parties.” Id. at 1142. The

  Court of Appeals explained “that the district court exceeded its authority by failing to consider the

  rights of retailers and crafting an injunction that works a potentially serious detriment to innocent

  persons not parties to or otherwise heard in the district court proceedings. Even though not

  explicitly bound by the terms of an injunction on pain of contempt, third parties may be so

  adversely affected by an injunction as to render it improper.” Id. at 1141.

         The non-party individuals who store tissue at the bank are in the same position as the

  retailers in the Philip Morris case. Just like the retailers, the non-party individuals here will be

  bound by an injunction that resulted from a litigation in which they played no part. And, just like

  the retailers, the non-party individuals here have never been found to have engaged in any

  wrongdoing. So, just like the court in Philip Morris, the Court here should modify the injunction

  so as to avoid harming innocent third parties.

         The concept that injunctions should not work a detriment on third parties is so well

  entrenched that it has been applied even in situations in which a court cannot identify the third

  parties and any harm to those third parties is both inchoate and non-cognizable. Take, for example,

  Cook Inc. v. Bos. Sci. Corp., 333 F.3d 737, 738–739 (7th Cir.2003). There, Angiotech

  Pharmaceuticals held a patent for coating vascular stents, used to treat atherosclerosis, with a drug

  that reduces the risk of the affected artery further narrowing after the procedure. Angiotech

  Pharmaceuticals did not manufacture stents or drugs, but provided a co-exclusive license to two

  corporations. Id. at 739. The licenses forbade any assignments without the approval of all parties.

  Id. One of the corporations that was provided a license, Cook, contracted with a third-party



                                                    6
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 7 of 12



  company, ACS, to make the stents for Cook to coat with the drug. Id. at 741. The district court

  found this to be a de facto assignment that violated the contract, and granted an injunction. Id. The

  injunction provided, in relevant part, that “no information, data or technology generated or

  gathered in connection with the ACS deal shall be used for any commercial purpose, including the

  purpose of obtaining regulatory approval to sell paclitaxel-coated stents in the United States or

  elsewhere.” Id. at 744. On appeal, the Seventh Circuit struck down that part of the injunction

  because it “violate[d] the principle that in determining the appropriate scope of an injunction the

  judge must give due weight to the injunction’s possible effect on innocent third parties.” Id. The

  Court of Appeals determined that those third parties are the unnamed sufferers of atherosclerosis

  who might benefit from a device that prevents restenosis, the narrowing of the artery after

  implantation of a stent. Id. The court did not identify who those third parties might be, and

  acknowledged that a failure to obtain regulatory approval for drug-coated stents worked no legal

  harm on those third parties. Still, the court struck the provision as overbroad. Id.

          If the injunction in Cook was overbroad, a fortiori the injunction here is overbroad. After

  all, the injunction here works real harm on real, identified people, none of whom were parties to

  the litigation.

              b. The Order Violates Defendants’ Patients’ Due Process Rights

          It is well-settled law that “one is not bound by a judgment in personam in a litigation in

  which he is not designated as a party or to which he has not been made a party by service of

  process.” Taylor v. Sturgel, 553 U.S. 880, 884 (2008) (quoting Hansberry v. Lee, 311 U.S. 32, 40

  (1940)). Indeed, “[a] judgment or decree among parties to a lawsuit resolves issues as among them,

  but it does not conclude the rights of strangers to those proceedings.” Martin v. Wilks, 490 U.S.

  755, 762 (1989). The most basic and fundamental requirements of due process provide that a party



                                                    7
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 8 of 12



  must be properly brought within the court’s jurisdiction and given an opportunity to be heard. See

  Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950) (“[A]t a minimum [the Due

  Process Clause] require[s] that deprivation of life, liberty or property by adjudication be preceded

  by notice and opportunity for hearing appropriate to the nature of the case.”). “This rule is part of

  our ‘deep-rooted historic tradition that everyone should have his own day in court.’” Richards v.

  Jefferson Cty., Ala., 517 U.S. 793, 798 (1996).

          The individuals storing tissue at the bank never had their day in court. They were not parties

  to this suit. Nor did they have any warning that the litigation would affect them. The cells that

  Defendants store in the tissue bank were never at issue in this litigation. Indeed, although the

  existence of the tissue bank was briefly mentioned in the United States’ seventeen-page Complaint,

  nowhere did the United States ever allege, or even hint – in the complaint or otherwise – that

  anything about the tissue bank presented a possible violation of the law. It is thus unreasonable—

  and impermissible—to suddenly sweep the tissue bank, and the tissue stored there, into the realm

  of this litigation.

          As non-parties, patients whose cells Defendants store in their FDA-registered tissue bank

  never had the opportunity to present evidence or assert their rights with respect to the cells during

  the action. Now, the property of these patients—parts of their own bodies—face destruction, even

  though nothing about that property was adjudicated here, let alone adjudicated as somehow being

  unlawful. Fundamental due process and fairness do not permit a court to affect substantially the

  rights of non-parties in this way.

          Consequently, because no patients were party to this litigation, the patients should not be

  adversely affected by the injunction. To destroy the patients’ cells would impermissibly impede

  the patients’ due process.



                                                    8
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 9 of 12



              c. The Destruction of Patients’ Cells would be an Impermissible Taking

           The Fifth Amendment commands that property cannot be taken without just compensation.

  U.S. Const. Amend. V (“[n]or shall private property be taken for public use, without just

  compensation.”). A taking can occur through a judicial decree. Stop the Beach Renourishment,

  Inc. v. Fla. Dept. of Environmental Protection, 560 U.S. 702, 715 (2010) (“the Takings Clause

  bars the State from taking private property without paying for it, no matter which branch is the

  instrument of the taking.”). “If a legislature or a court declares that what was once an established

  right of private property no longer exists, it has taken that property, no less than if the State had

  physically appropriated it or destroyed its value by regulation.” Id.

           There can be no dispute that the tissue stored at the bank is the property of the patients. It

  is their body, after all. And, if that alone were not enough, the contract that the patients sign when

  storing their tissue at the bank makes clear that the tissue is, and remains, their property. The

  patients have a property interest in their own cells, those cells are required to be destroyed by the

  injunction, yet none of the patients are being compensated. In fact, it is unclear how a court could

  compensate patients for the destruction of their own cells.

           Accordingly, the injunction substantially interferes with the legitimate property interests

  of non-parties without just compensation; hence, it is an unconstitutional taking.

   V.      RELIEF SOUGHT

           Defendants are not attempting to evade the injunction, but do not want to facilitate a

  manifest injustice by destroying the property—the body parts—of innocent, non-parties.

           Defendants thus request that the provisions of the injunction requiring the destruction of

  patients’ cells be stayed pending the Court providing the patients the opportunity to be heard in

  court.



                                                     9
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 10 of 12



    DATED: July 12, 2019                      Respectfully Submitted,

                                      /s/ Isaac J. Mitrani
                                      Isaac J. Mitrani
                                      Florida Bar No. 348538
                                      Loren H. Cohen
                                      Florida Bar No. 303879
                                      MITRANI, RYNOR,
                                      ADAMSKY & TOLAND, P.A.
                                      301 Arthur Godfrey Road, Penthouse
                                      Miami Beach, FL 33140
                                      Tel.: 305-358-0050
                                      Fax: 305-358-0050
                                      imitrani@mitrani.com
                                      lcohen@mitrani.com
                                      dbitran@mitrani.com
                                      ctenn@mitrani.com
                                      miamidocketing@mitrani.com

                                      Todd A. Harrison (admitted pro hac vice)
                                      Todd H. Halpern (admitted pro hac vice)
                                      Michael Blume (admitted pro hac vice)
                                      Stephen R. Freeland (admitted pro hac vice)
                                      Mary M. Gardner (admitted pro hac vice)
                                      Venable LLP
                                      600 Massachusetts Avenue NW
                                      Washington, DC 20001

                                      Attorneys for Defendants US Stem Cell Clinic, LLC,
                                      US Stem Cell, Inc., and Kristin C. Comella




                                        10
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 11 of 12



             LOCAL RULE 7.1 CERTIFICATE OF GOOD FAITH CONFERENCE

          The undersigned attorney, counsel for Defendants, hereby certifies that he has conferred

   with Mr. Roger Gural, Esq., counsel for Plaintiff, and is authorized to represent the Plaintiff’s

   position as follows: “The government has represented to defendants that it is not necessarily

   opposed to a temporary stay of paragraph 10 of the injunction to allow for any necessary

   consideration of the issues recently raised by defendants and by third parties. The government

   intends to explain its position more fully as a response to the instant motion to be filed no later

   than Wednesday, July 17, 2019.”

                                                        /s/ Michael Blume




                                                   11
Case 0:18-cv-61047-UU Document 207 Entered on FLSD Docket 07/12/2019 Page 12 of 12



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 12, 2019, a true and correct copy of the foregoing
   Defendants’ Motion to Clarify and to Stay the Requirement that Patient Cell’s Currently Stored in
   an FDA-Registered Tissue Bank Be Destroyed was filed with the Clerk of the Court via CM/ECF
   and the CM/ECF system will send a notice of electronic filing to all counsel and parties of record
   listed on the Service List Below.


                                                       /s/ Isaac J. Mitrani
                                                       Isaac J. Mitrani
                                                       Florida Bar No. 348538
                                                       MITRANI, RYNOR,
                                                       ADAMSKY & TOLAND, P.A.
                                                       301 Arthur Godfrey Road, Penthouse
                                                       Miami Beach, FL 33140
                                                       Tel.: 305-/358-0050
                                                       Fax: 305/358-0050
                                                       imitrani@mitrani.com
                                                       dbitran@mitrani.com
                                                       ctenn@mitrani.com
                                                       miamidocketing@mitrani.com

                                                       Attorneys for Defendants US Stem Cell
                                                       Clinic, LLC, US Stem Cell, Inc., and Kristin
                                                       C. Comella




                                                  12
